*609OPINION.
By his Honor John St. Paul.
The defendant is an incorporated Fraternal Association, the object and purpose^ of which are declared to be, "to give aid and assistance to its members in oase of sickness, and to provide for their burial in case of death; also to provide relief for their widows and orphans, or other relatives, or those dependent upon its deceased members xxx." rfhieh relief, according -to its by-laws, "shall be paid to the beneficiary or beneficiaries named in the - policy."
Defendant admits that it owes $400 as a death benefit under a polioy issued upon the life of one James Moore, in favor of "Lucy Mbore, his wife". I3hioh benefit, however, is claimed by both Augusta Moore, the plaintiff, and luoy Moore, the Intervenor; each claiming to be the lawful wife of the deceased.
The issues presented are these; The intervenor fber-fieiary named) denies'that the-deceased, whom she married, was the same man who married plaintiff; and avers that in any event she knew nothing of the prior marriage. Plaintiff claims that the deceased was her husband and that, the intervenor knew this when she married him.
*610I.
Many \vitnes3aa were examined as to the identity of the deceased, their evid'nce hoing apparently conflicting, hut not really so, for it can readily he reconciled; and the facts are simply these; The deceased was evidently named James^Moore, and was originally from this city, where he was generally known hy the name of James Moore, living hy hard manual labor, he worked where work could he had;.and thus at times found himself in different places. In the year 1890 he was working in Jefferson County, Alabama; and there in that year he vías married to Augusta Stone, the plaintiff, under the name of Monroe Moore. In 1898 he returned to this city, his wife following him some years later; they lived together for a while and then seperatod. In 1908 he was married in this oity to Lucy Carter, the intervenor, under the name of James Moore. Henoe this law suit.
In that connection the trial judge says, "The evidence in paft corroborates the idea that Monroe Moore and James Moore were the same person." But to our mind the evidence is conclusive; for some six or eight disinterested, and apparently reputable, witnesses affirm that the deceased, at Various times, presented plaintiff to them as his wife; and there was one who was present at the marriage in *611Alabama and cama hera with him in 1898. Whilst the other wltneSas aimply say that they knew him here long before. that, and that here he was generally known by the name of James; but vney do not pretend to say with certainty that he was -not away from here between 1890 and 1898.
XI.
As to the other point, towlt, whether luoy Barter know of the first marriage, the trial Judge says, "Augusta Iioore, swears that she informed Luoy iioore, but this is denied by the latter"; and there is not another word of testimony on the subject. Ihe trial judge evidently believed that luoy was in good faith, for, he sayB, "it (the evidence) further shows that luoy Iioore was at the very worst a putative wife ". ÚLxí in addition to the presumption of good faith, we find some oorroboration of this in the testimony of one Harrison, a witness for the plaintiff herself, who testifies that in 1918 plaintiff rented from him under the name of "lira. Blokham", and lived within a-hlook of where the dooeased was then living with luoy iioore as his wife; and yet plaintiff said nothing to him.
We therefore agree with the trial judge that luoy iioore was in good faith; and henoe under the provisions of C. 0. 117, 118, she is entitled to all the rights of a lawful wife. And the policy being in her favor she has the *612same rights thereunder as Augusta lioore would hare had if the policy had heen taken out in her own favor.
June 13th, 1921.
Ihe authorities oited hy plaintiff have therefore no application, towit, that a policy in favor of a man's conoubine oattnot be enforced to the prejudice of his lawful wife and children.
The judgment appealed from is therefore affirmed.
Hew Orleans la,